State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      D-44-15
___________________________________

In the Matter of WILLIAM J.
   McCALLIG,a Suspended Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,
                    Petitioner;             MEMORANDUM AND ORDER

WILLIAM J. McCALLIG,
                    Respondent.

(Attorney Registration No. 4298063)
___________________________________


Calendar Date:   June 15, 2015

Before:   Lahtinen, J.P., Rose, Lynch and Devine, JJ.

                             __________

      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for petitioner.

     William J. McCallig, Bradenton, Florida, respondent pro se.
                          __________

Per Curiam.

      Respondent was admitted to practice by this Court in 2005.
He currently resides in Florida.

      By decision dated December 9, 2010, this Court suspended
respondent from the practice of law for a period of one year,
effective immediately, and until further order of this Court (79
AD3d 1360 [2010]). His suspension was stayed, however, upon the
conditions that he contact and be evaluated by Lawyers Concerned
for Lawyers, Inc. in Massachusetts or the New York State Bar
Association Lawyers Assistance Program, successfully follow the
program's recommendations and, thereafter, ensure that a report
by Lawyers Concerned for Lawyers, Inc. or the New York State Bar
Association Lawyers Assistance Program be filed with petitioner
                              -2-                D-44-15

every six months during the suspension showing his continuing
good faith compliance with the recommendations (id. at 1361).
Petitioner now moves to vacate the stay of respondent's
suspension and to suspend him from the practice of law.
Respondent has cross-moved to terminate his suspension.

      We find that petitioner has provided sufficient proof
establishing respondent's failure to comply with the conditions
of his stayed suspension (see Matter of Morgan, 117 AD3d 1230,
1231 [2014]; Matter of Reul, 81 AD3d 1158, 1159 [2011]).
Notably, respondent failed to submit a report to petitioner every
six months during his suspension showing his continuing good
faith compliance with his treatment recommendations. Nor has
respondent offered any reasonable excuse for his failure to
comply therewith (compare Matter of Paul, 120 AD3d 1462, 1462
[2014]). Accordingly, we conclude that petitioner's motion
should be granted and that respondent should now be suspended
from the practice of law for a period of one year (see Matter of
Gokhale, 37 AD3d 905, 906 [2007]; Matter of Madison, 294 AD2d
705, 706 [2002]).

     Lahtinen, J.P., Rose, Lynch and Devine, JJ., concur.



      ORDERED that petitioner's motion is granted and the stay of
respondent's suspension is vacated, effective 20 days from the
date of this decision; and it is further

      ORDERED that respondent's cross motion seeking termination
of his suspension is denied; and it is further

      ORDERED that respondent is suspended from the practice of
law for a period of one year, effective 20 days from the date of
this decision, and until further order of this Court; and it is
further

      ORDERED that, for the period of suspension, respondent is
commanded to desist and refrain from the practice of law in any
form, either as principal or as agent, clerk or employee of
another; and respondent is hereby forbidden to appear as an
                              -3-                  D-44-15

attorney or counselor-at-law before any court, judge, justice,
board, commission or other public authority, or to give to
another an opinion as to the law or its application, or any
advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of suspended attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court